Citation Nr: 9914436	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  96-12 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently rated as 20 percent disabling.

Entitlement to service connection for left ear hearing loss, 
to include as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel


INTRODUCTION

The veteran had active service from July 1950 to July 1980.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, in March 1992 that denied an increased rating 
for lumbosacral strain, and a decision in November 1995 that 
denied service connection for left ear hearing loss, to 
include as a result of exposure to herbicides.

On March 17, 1999, a hearing was held at the RO before C.W. 
Symanski, who is the member of the Board rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).

The claim for an increased rating for lumbosacral strain will 
be addressed in the REMAND immediately following this 
decision.


FINDINGS OF FACT

1.  The claim for service connection for left ear hearing 
loss, to include as a result of exposure to herbicides, is 
not accompanied by any medical evidence to support the claim.

2.  The claim is not plausible.



CONCLUSION OF LAW

The claim for service connection for left ear hearing loss, 
to include as a result of exposure to herbicides, is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records are negative for any 
complaints or diagnoses concerning his hearing.

The report of the veteran's retirement examination in March 
1980 found the following audiological data:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
NA
25
LEFT
10
10
15
NA
5

VA records of treatment after service show that the veteran 
complained of the recent onset of hearing loss, worse in the 
left ear, in December 1994.  The diagnostic impression given 
was of "acute hearing loss."  Another VA treatment record 
dated January 1995 noted complaints of left ear hearing loss 
and "severe unilat[eral] HF [high frequency] SN 
[sensorineural] HL [hearing loss]."

A VA audiogram in January 1995 noted speech discrimination 
scores of 96 percent in the right ear and 36 percent in the 
left ear.  A report associated with the audiogram noted "AS 
[left ear]- precipitously sloping mild to profound SN 
sensorineural hrng [hearing] loss c [with] poor spch [speech] 
discrimination."

A magnetic resonance imaging (MRI) examination in February 
1995 found that the veteran's "internal auditory canals and 
posterior fossas [were] normal."

A VA audiogram in March 1995 noted speech discrimination 
scores of 96 percent in the right ear and 20 percent in the 
left ear.  A report associated with the audiogram noted "AS 
[left ear] sloping mild to profound SN [sensorineural] 
hearing loss with poor speech discrimination," and "results 
consistent with 1/19/95 audio[gram]."

During a personal hearing at the RO in March 1996 the veteran 
testified that he began having problems with his left ear in 
1993 or 1994.  The veteran stated that he believed this 
problem to be related to other health problems that have all 
occurred on his left side since 1974.  The veteran testified 
that he did not have any hearing problems in service, and 
that he was exposed to artillery fire and combat conditions 
during service in Korea in 1952.  The veteran also stated his 
belief that all of the problems that have occurred on the 
left side of his body were related to exposure to herbicides 
during service in Vietnam.

During a hearing before a Member of the Board in March 1999, 
the veteran testified that he was in Vietnam for two tours 
and was sometimes exposed to loud noises.  The veteran 
otherwise testified to the same circumstances concerning his 
left ear hearing loss as those given at the March 1996 
hearing at the RO.

Analysis

Service connection connotes many factors, but basically means 
that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  38 
U.S.C.A. § 1110.  Such a determination requires a finding of 
a current disability that is related to an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); see also Carbino v. Gober, 
10 Vet. App. 507 (1997).  A well grounded claim is a 
"plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 79, 81 
(1990).  The United States Court of Appeals for Veterans 
Claims (Court) has held that a claim must be accompanied by 
supportive evidence and that such evidence "must justify a 
belief by a fair and impartial individual that the claim is 
plausible."  Tirpak v. Derwinski, 2 Vet. App. 609, 610 
(1992).  In order for a claim to be well grounded, there 
generally must be (1) a medical diagnosis of a current 
disability; (2) medical, or in some circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  The 
nexus requirement may be satisfied by a presumption that 
certain diseases manifesting themselves within certain 
prescribed periods are related to service.  Epps v. Brown, 9 
Vet. App. 341, 343-44 (1996), aff'd sub nom. Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).

The veteran's active duty included service in Vietnam during 
the Vietnam Era and he contends that he was exposed to Agent 
Orange and/or other herbicide agents during that period of 
time and, as a result, has developed left ear hearing loss.

The regulations pertaining to Agent Orange exposure, 
including all herbicides used in Vietnam, specify the 
diseases for which service connection may be presumed due to 
association or exposure to herbicide agents.  38 C.F.R. § 
3.309(e) (1998).  The specific diseases are chloracne or 
other acneiform disease consistent with chloracne, Hodgkin's 
disease, non-Hodgkin's lymphoma, porphyria cutanea tarda, 
soft tissue sarcoma, multiple myeloma, respiratory cancers, 
acute and subacute peripheral neuropathy and prostate cancer.  
If a veteran who served in Vietnam during the Vietnam Era 
develops a disease listed as associated with a herbicide 
agent, exposure to a herbicide agent will be presumed.  38 
C.F.R. § 3.307(a)(6)(iii) (1998).

For service connection to be presumed, a disease listed at § 
3.309(e) shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneiform disease consistent with chloracne, porphyria 
cutanea tarda and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within a year, and respiratory cancer within 30 years, after 
the last date on which the veteran was exposed to an 
herbicide agent during active military, naval or air service.  
38 C.F.R. § 3.307(a)(6).  For purposes of this section, the 
term acute and subacute peripheral neuropathy means a 
transient peripheral neuropathy that appears within a week or 
months of exposure to a herbicide agent and resolved within 
two years of the date of onset. 

The veteran has claimed that his left ear hearing loss is 
related to exposure to herbicides while in service.  However, 
the claimed condition of hearing loss, which affects the 
veteran's left ear, is not among the diseases listed at 
§ 3.309(e).  Therefore, no presumption applies.

Notwithstanding the above, the veteran is entitled to a grant 
of service connection for his left ear hearing loss if it can 
be shown that this disorder had its onset in service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. 
Brown, 10 Vet. App. 155 (1997).  In a more recent case, the 
United States Court of Appeals for Veterans Claims held that 
without the benefit of presumptive service connection the 
veteran is obligated to submit an otherwise well-grounded 
claim.  See Tidwell v. West, 11 Vet. App. 242 (1998).

With this in mind, it should be noted that the veteran's 
service medical records are negative for any complaints, 
findings and/or diagnosis of left ear hearing loss.  The 
veteran testified during his March 1999 hearing before a 
Member of the Board that he did not notice any hearing 
difficulties while in service, and the veteran's retirement 
examination in March 1980 included an audiological 
examination which did not note any hearing loss in the left 
ear.  The veteran did testify during his hearings at the RO 
and before the Board that he was exposed to loud noises while 
in service, to include artillery fire during service in Korea 
and Vietnam.  The Board notes that while the veteran 
testified that he was exposed to artillery and other fire in 
combat areas during service, he has not contended that his 
left ear hearing loss is due to exposure to noise during 
combat service.

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Where a veteran served 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, and an organic disease of the nervous 
system, including hearing loss, becomes manifest to a degree 
of at least 10 percent within 1 year of the veteran's 
termination of service, such disease will be presumed to have 
been incurred in service, even though there is no evidence of 
that disease during service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the above frequencies are 26 
decibels or higher; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  The VA audiological evaluations conducted in 
January and March 1995 showed speech recognition scores for 
the left ear at 36 and 20 percent respectively, below the 94 
percent required under the statute.  Therefore, the veteran 
does have a disability in the left ear due to impaired 
hearing under 38 C.F.R. § 3.385 (1998).

The January and March 1995 VA audiological records also noted 
mild to profound sensorineural hearing loss in the left ear, 
indicating an organic disease of the nervous system.  
However, the record does not contain any evidence of an 
organic disease of the nervous system or hearing loss, 
manifest to a degree of at least 10 percent, within one year 
of the veteran's termination of service.  Therefore, the 
veteran's left ear hearing loss is not otherwise presumed to 
have been incurred in or aggravated by service.

The veteran has generally asserted that he has sustained 
injury and illness since being in Vietnam and being exposed 
to Agent Orange, and that his left ear hearing loss is 
related to this exposure.  However, as a layman, the veteran 
is not qualified to offer an opinion as to the date of onset 
and/or etiology of his illness; such statements would only be 
probative if proffered by a witness qualified as an expert.  
See Miller v. Derwinski, 2 Vet. App. 578, 580 (1992) which 
also quoted Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992) (holding that lay persons are not qualified to provide 
a probative diagnosis on a medical question). 

The veteran's left ear hearing loss was first shown many 
years after service and no competent medical evidence has 
been offered to establish a nexus to service.  There are no 
medical records documenting the veteran's left ear hearing 
loss until January 1995, almost 15 years after the veteran's 
separation from service.  The veteran has not submitted any 
medical evidence linking his left ear hearing loss to his 
time in service, or to exposure to herbicides during service.

When claiming entitlement to VA benefits, a claimant must 
submit evidence to justify a belief that such a claim is well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  In 
this case, there is no competent evidence that the veteran's 
left ear hearing loss was either present in service or 
manifested within any applicable presumptive period, or 
otherwise resulted from exposure to a herbicide agent, 
including Agent Orange.

While the veteran hypothesizes as to the etiology of his left 
ear hearing loss, it should be noted that his hypothesis as 
to the etiology of this disorder is not credible, 
particularly when not supported by any medical authority.  
Hyder v. Derwinski, 1 Vet. App. 221, 225 (1991).  In view of 
the above, the veteran's claim is not well grounded and must 
be denied.


ORDER

In the absence of a well-grounded claim, service connection 
for left ear hearing loss, to include as a result of exposure 
to herbicides, is denied.




REMAND

The Department of Veterans Affairs (VA) has a duty to 
assist the appellant in the development of facts 
pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1997).  The United States 
Court of Appeals for Veterans Claims (Court) has held 
that the duty to assist the appellant in obtaining and 
developing available facts and evidence to support his 
claim includes obtaining medical records to which he has 
referred and obtaining adequate VA examinations.  The 
Court also stated that the Board must make a 
determination as to the adequacy of the record.  Littke 
v. Derwinski, 1 Vet. App. 90 (1990).  Therefore, in 
light of the Court's holding in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), that the present level of 
disability is of primary concern in claims for increased 
ratings, the Board requests evidentiary development to 
ensure that all pertinent up-to-date clinical evidence 
is obtained regarding the veteran's claims. 

The veteran was last examined for his back in April 
1997.  The veteran testified during a hearing before a 
member of the Board in March 1999 that his lumbosacral 
strain had become worse since his last VA examination, 
and that he had been treated for symptoms related to his 
back at Frankfurt Hospital in Philadelphia.  Another 
examination is needed in order to accurately assess the 
current level of disability in the veteran's back.

Therefore, this case is REMANDED for the following 
additional actions:  

1.  The RO should contact the veteran 
and request that he submit the names and 
addresses of all health care providers, 
VA or private, who have evaluated or 
treated him for symptoms related to his 
back, to include treatment at Frankfurt 
Hospital in Philadelphia.  The RO should 
particularly ensure that all records of 
VA treatment related to the veteran's 
back condition are obtained.  After 
securing any necessary releases, the RO 
should request copies of any previously 
unobtained medical records for 
association with the claims folder.

2.  Thereafter, arrangements should be 
made to have the veteran undergo a 
special orthopedic examination in order 
to ascertain the nature and severity of 
the low back disability.  The claims 
folder must be reviewed by the examiner 
prior to conducting the examination.  
All indicated special tests and studies 
should be conducted to include range of 
motion studies expressed in degrees and 
in relation to normal range of motion.  
The orthopedic examiner's report should 
fully set forth all current complaints 
and pertinent clinical findings, and 
should describe in detail the presence 
or absence and the extent of any 
functional loss due to the veteran's low 
back disability.  The examiner should be 
asked to determine whether the veteran's 
low back exhibits weakened movement, 
excess fatigability, or incoordination 
and, if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to any weakened movement, 
excess fatigability, or incoordination.  
The examiner should also provide an 
opinion as to whether pain could 
significantly limit functional ability 
during flare-ups or when the low back is 
used repeatedly over a period of time.  
This determination should if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  

3.  Upon completion of the requested 
development of the record, the RO should 
again consider the veteran's claim.  If 
action taken remains adverse to him, he 
and his accredited representative should 
be furnished with a supplemental 
statement of the case concerning all 
additional evidence added to the record 
and they should be given an opportunity 
to respond.

Thereafter, the case should be returned to the Board, if 
in order.  The veteran need take no action until 
otherwise notified, but he may furnish additional 
evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By this 
REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain 
clarifying information and to provide the veteran with 
due process.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

 










